Citation Nr: 1200194	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-27 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011 correspondence the Veteran withdrew his Travel Board Hearing request.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.


FINDINGS OF FACT

1. It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear by VA standards.

2. Hypertension was not manifested in service or in the Veteran's first postservice year and the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA audiological evaluation in May 2010.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Regarding service connection for hypertension, a medical opinion is not necessary as the evidence of record does not indicate that the Veteran's hypertension may be related to his service.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include sensorineural hearing loss (SNHL) as an organic disease of the nervous system and hypertension, may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for SNHL and hypertension).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Hearing loss

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was wheeled vehicle mechanic.

On February 1967 service entrance examination audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
NA
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
NA
0 (5)
[The figures in parentheses represent ISO (ANSI) units and are provided for data comparison purposes.]  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss/difficulty. 

On March 1969 service separation examination the Veteran's ears were normal on clinical evaluation; puretone thresholds were not recorded.  

A September 2003 VA outpatient treatment record notes that the Veteran's hearing was within normal limits bilaterally.

An October 2005 VA outpatient treatment record notes that the Veteran had high frequency hearing loss.  

A September 2009 VA outpatient treatment record notes that the Veteran's VA Problem List included hearing loss.  

A November 2009 VA audiological consultation notes that the Veteran reported a decline in hearing since his last audiological examination in 2005.  The Veteran was noted to have bilateral mild flat SNHL with excellent word recognition bilaterally (described as stable hearing).  The Veteran declined hearing aids.  

On May 2010 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
15
15
25
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal hearing.  

By virtue of his MOS it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service.  However, the threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has the disability for which service connection is sought (a bilateral hearing loss disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While the Veteran has reported a perception of decreased hearing acuity and VA outpatient treatment records show that he has some hearing loss, a hearing loss disability by VA standards must be shown by audiometry in accordance with 38 C.F.R. § 3.385.  There is no evidence in the record that shows or suggests that he has (or has ever had) a hearing loss disability in accordance with 38 C.F.R. § 3.385; the only audiometry during the appeal period does not show such disability.  The Board has no reason to question the Veteran's report that he has difficulty hearing; however, audiometry has not shown a hearing loss disability, as required by governing regulation.  

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability in either ear, the threshold requirement for substantiating a claim of service connection for such disability is not met.  Without competent evidence of a hearing loss that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for hearing loss disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim must be denied. 

	Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).

On February 1967 service entrance examination the Veteran's blood pressure was 138/70.  On a Report of Medical History the Veteran reported he had low blood pressure.  The examiner noted that the Veteran had a history of low blood pressure.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hypertension/high blood pressure. 

On May 1969 service separation examination the Veteran's blood pressure was 120/80.  On a Report of Medical History the Veteran denied a history of high or low blood pressure.  

A May 2005 VA outpatient treatment record notes that the Veteran denied a prior history of hypertension but had blood pressures over the prior 6 months ranging from 120s - 150s over 70s.  A March 2008 VA outpatient treatment record notes a diagnosis of hypertension.  

On February 2011 VA psychiatric examination the Veteran reported that he had had hypertension since 2009. 

The Veteran's VA outpatient treatment records show a diagnosis of hypertension.  It is not in dispute that he has such disability.  However, his STRs are silent for hypertension and his service entrance and separation examinations found normal blood pressure readings.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that hypertension was manifest in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  [Notably the Veteran has not alleged that his hypertension had its onset in service or was manifested in the first postservice year].  
Given the above, to establish service connection for hypertension the Veteran must affirmatively show, by competent evidence, that his hypertension is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence or identified a theory as to the causal connection.  VA outpatient treatment records document that in May 2005 the Veteran was noted to have pre-hypertensive blood pressure readings and was to be monitored.  At that time he denied a prior history of hypertension.  However, there is no competent evidence that blood pressure diagnostic of hypertension was manifested prior to 2008 (see VA treatment records).  Regardless, a lengthy time interval (whether 36 or 39 years) between active service and the initial postservice clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection for the hypertension.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The Veteran has not explicitly advanced a theory as to why he feels that his hypertension is related to service, his implicit assertions of a causal relation are not competent evidence.  Whether current hypertension is related to the Veteran's remote service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Notably, hypertension is not a disability capable of lay observation as it is established through diagnostic studies.   In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


